Citation Nr: 0534355	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1981 to 
April 1987, and from September 1990 to May 1991 (to include 
service in Southeast Asia during the Persian Gulf War from 
October 1990 to April 1991).

In a May 1995 rating decision, the RO denied service 
connection for a neuropsychiatric disorder.  Although 
notified of the denial later in May 1995, the veteran did not 
appeal the denial.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 1997 rating decision in 
which the RO declined to reopen the claim for service 
connection for a neuropsychiatric condition on the basis that 
new and material evidence had not been received.  The veteran 
filed a notice of disagreement (NOD) in July 1997, and the RO 
issued a statement of the case (SOC) in August 1997.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 1998; in that 
document, he requested a Board hearing at the RO (Travel 
Board hearing).  By letter of January 1999, the RO notified 
the veteran of a Travel Board hearing that had been 
scheduled; however, the veteran failed to report for the 
hearing.

In October 1999 and in March 2000, the Board remanded the 
matter on appeal to the RO for further development; in those 
remands, the Board characterized the claim on appeal as a 
petition to reopen, and then as an original claim for service 
connection, respectively.  In March 2004, the Board again 
remanded the appeal to the RO for further development; at 
that time, the Board clarified that de novo consideration of 
the current claim-specifically related to the veteran's 
later period of service during the Persian Gulf War, and 
later received service medical records-was appropriate.  

Following its consideration of the all the evidence of 
record, the RO denied the veteran's claim, on the merits (as 
reflected in the May 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While on active duty the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

3.  The competent medical evidence of record shows that the 
veteran has been diagnosed with major depressive disorder, as 
well as other psychiatric conditions.  

4.  No psychiatric disability was shown in service, and the 
competent evidence does not establish a medical nexus between 
currently diagnosed major depressive disorder and the 
veteran's second period of service, to include his Persian 
Gulf War service. 


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric 
disorder, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

Through the RO's notice letters issued in July 1998, December 
1999, December 2000, March 2003 and April 2004, the August 
1997 SOC, and SSOCs issued in April 1998, June 2000, 
September 2003, and May 2005, the veteran was notified of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the March 2003 and April 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and considered evidence, and invited him to submit 
evidence in his possession that supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
is noted above, the Board finds that the four content on 
notice requirements have been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the June 1997 rating action on appeal and well after a 
substantially complete application was received.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than two years after the 
June 1997 rating decision.  Moreover, the Board finds that 
the lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As indicated above, the August 1997 SOC and numerous SSOCs 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  Furthermore, in the 
March 2003 and April 2004 notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  After issuance of the notice letters, SOC and 
SSOCs, the veteran was afforded an opportunity to respond.  
The veteran has not identified any medical treatment 
providers from whom he wanted the RO to obtain records.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist the veteran.  The veteran's available service medical 
and personnel records have been obtained and associated with 
the claims file, along with all identified post-service VA 
treatment records.  As indicated below, on its own initiative 
or pursuant to the Board's prior remand, the RO has obtained 
outpatient treatment reports from the VA Medical Center 
(VAMC) in Ann Arbor, Michigan and the Vet Center in Grand 
Rapids, Michigan.  Moreover, the veteran has been given 
opportunities to submit evidence in support of his claim.  

Specifically as regards the veteran's service records, the 
Board notes that the RO has made numerous attempts to obtain 
all of the veteran's service medical records associated with 
his active service in Southwest Asia during the Persian Gulf 
War.  While no records reflecting alleged treatment for 
anxiety and depression during the veteran's Persian Gulf War 
have been obtained, the Board finds that the RO's efforts to 
obtain all existing records have been reasonable and 
appropriate, and that no further action in this regard is 
warranted.  In any event, as explained in more detail, below, 
any "missing" service records are not considered to be 
dispositive of the outcome of the appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to the claim on appeal, in 
addition to that addressed above, that needs to be obtained.  
After more than a year, neither the veteran nor his 
representative has responded to the RO's most recent, April 
2004 request for additional information or evidence, sent 
pursuant to the Board's March 2004 remand.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Background

The veteran's DD Form 214 indicates that the veteran was 
recalled to active duty in support of Operation Desert 
Storm/Shield from September 20, 1990 to May 19, 1991, with 
service in Southwest Asia from October 4, 1990 to April 22, 
1991.   His April 1991 separation examination revealed a 
normal psychiatric evaluation; on the  associated Report of 
Medical History, then completed by the veteran, reflect no 
complaints of frequent trouble sleeping, depression or 
excessive worry, loss of memory or nervous trouble.  

A February 1993 VA mental health clinic record reflects that 
the veteran saw a VA psychologist because of increased 
nervousness, poor sleep and depression for the last two 
months.  He stated that he was sent to the Gulf a year ago 
and upon his return he moved in with his mother.  However, he 
could not get along with her and moved out.  He discussed 
that he was angry with a younger sister.  He also stated that 
he did not have a girlfriend because of a past break-up and 
he found himself shy around women.  A third problem he 
discussed was his hatred for a Commander from the Gulf War 
that he frequently saw.  While in the Gulf, this particular 
Commander belittled him, causing the veteran great anger.  

A September 1994 VA outpatient treatment record reflects that 
the veteran was assessed with major depression (vs. 
dysthemia).  The VA physician indicated that the veteran's 
anger and sleep disturbances were likely multifactorial as a 
result of a difficult financial situation, untreated 
depressive symptoms, medication side effects or drug use.   

A January 1998 letter from the VA Assistant Chief of 
Psychiatry indicated that the veteran was diagnosed with 
major depressive disorder - recurrent, cannabis dependence, 
dependent personality traits and a previous history of 
attention deficit disorder, currently in remission.  

In the veteran's February 1998 substantive appeal, he stated 
that he was suffering from major depressive disorder that he 
felt was caused by his service in the Persian Gulf.  

VA outpatient treatment records from March 1998 to October 
2003 reflect ongoing treatment for major depressive disorder, 
recurrent and cannabis dependence.   

An October 2003 intake assessment, conducted by Kalamazoo 
Psychology, noted that the veteran presented with many 
problems including depressive symptoms and sporadic sleep.  
The veteran indicated that he was very nervous and hyper and 
had recently been evicted from his apartment.  He had chosen 
to quit his job and was looking for another one as well as 
housing while residing with a friend.  A mental status 
evaluation revealed that the veteran showed signs of 
depression and suicidal thoughts in that he had struggled 
with suicidal ideation occasionally, but he denied any 
attempts.  The veteran also reported homicidal thoughts as to 
wanting to kill his commander while serving in the Persian 
Gulf.  The veteran believed that he may have had attention 
deficit disorder as a child.  The veteran stated that he 
enlisted with the National Guard in 1987 and during that time 
he used marijuana.  In addition, he was charged with a felony 
for possession of marijuana and ended up in jail.  Then, his 
commander had him released so that he could serve in the Gulf 
War.  He had no recollection of specifically traumatic events 
while in the military.  When questioned about the impact of 
his military experience, he was uncertain.  He reported that 
he believed that his service in the military had resulted in 
all of the medical and mental health issues that he was 
currently facing.  The examiner diagnosed major depressive 
disorder - recurrent. 

A March 2004 VA psychosocial history record reflects that the 
veteran was admitted to the Ambulatory Except Opioid 
Substitution program on March 15, 2004.  The veteran reported 
alcohol substance abuse, cocaine use (in 1994) and cannabis 
abuse.  His living arrangement for the past three years had 
been completely unstable.  He experienced serious depression, 
serious anxiety or tension and trouble understanding and 
concentrating.    

A March 2004 VA outpatient psychiatric record reflects 
diagnoses of cannabis dependence, major depressive disorder, 
possible attention deficit hyperactivity disorder (ADHD); the 
noted psychosocial stressors were that the veteran was 
unemployed, homeless, in-debt and limited financial 
resources.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  The VA psychiatrist noted 
that he was currently faced with multiple social stressors, 
including several outstanding debts, and the veteran had 
admitted that his coping mechanism in the past had been 
extensive marijuana use.   

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection may also be established under the 
provisions of 38 U.S.C.A. § 1117(a)(1) for a Persian Gulf 
veteran who exhibits objective indications of a "qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent during the presumptive period prescribed by the 
Secretary (which, pursuant to 38 C.F.R. § 3.317(a)(1)(i), is 
December 31, 2006).  The chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a), (b) (2005). 

The Board notes that, that Congress subsequently revised the 
undiagnosed illness statute, effective March 1, 2002.  See 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated a revised regulation to, in part, 
implement these statutory changes.  See 38 C.F.R. § 
3.317(a)(2) (2005).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2005).

In this case, the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
veteran's NGB Form 22 (Report of Separation and Record of 
Service in the Army National Guard of Michigan and as a 
Reserve of the Army) reflects that he is a recipient of the 
Southwest Asia Service Medal.  Thus, he is a Persian Gulf 
veteran as that term is defined at 38 U.S.C.A. § 1117(e) 
(West 2002); 38 C.F.R. § 3.317(d) (2005).

That above determination notwithstanding, the Bard finds that 
consideration of the pertinent medical evidence in light of 
the above-referenced criteria reveals that service connection 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not 
warranted.  The medical record reflects that the veteran has 
been diagnosed with specific psychiatric disorder-
principally, major depressive disorder; cannabis dependence 
also has been noted.  As his psychiatric problems are 
attributable to a known clinical diagnosis or diagnoses, 
service connection for an acquired psychiatric disorder, 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is 
precluded.

The Board has, as the RO did, also considered whether the 
record presents any other basis for a grant of service 
connection for an acquired psychiatric disorder.  However, 
service records reveal that no psychiatric condition was 
shown in service, and there is no medical evidence of a 
psychosis within the first post-service year.  Indeed, the 
record reflects that the first post-service evidence of 
depression is from 1993, more than two years after the 
veteran's discharge from his second period of service.  
Moreover, while VA medical records reflect continuing 
treatment for substance abuse and major depressive disorder, 
the is no evidence of a nexus between any psychiatric 
condition diagnosed post service and the veteran's second 
period of service, to include his Persian Gulf War service.  
None of the healthcare professionals have referenced a link 
to the veteran's military service (rather, these examiners 
appear to relate current problems to the veteran's multiple 
social stressors), and neither the veteran nor his 
representative alluded to the existence of any such medical 
evidence.

The Board does not doubt the sincerity of the veteran's 
belief that his current psychiatric problems are associated 
with his Persian Gulf War service.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

For all the foregoing reasons, the Board must conclude that 
the claim for service connection for an acquired psychiatric 
disorder currently on appeal must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
competent evidence simply does not support the veteran's 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER


Service connection for acquired psychiatric disorder, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


